March 18, 1994
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No.  No. 93-2193

                      ANTHONY M. KOWAL,
                    Plaintiff, Appellant,

                              v.

                    ROBERT B. REICH, ETC.,
                     Defendant, Appellee.

                                         

                         ERRATA SHEET

   This opinion of this  court issued on February 25,  1994, is
amended as follows:

   Page 2,  last line, please change " Loc. R. 26.1" to "Loc R.
27.1."

February 25, 1994     [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 93-2193

                      ANTHONY M. KOWAL,

                    Plaintiff, Appellant,

                              v.

                    ROBERT B. REICH, ETC.,

                     Defendant, Appellee.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Frank H. Freedman, U.S. District Judge]
                                                    

                                        

                            Before

                     Breyer, Chief Judge,
                                        
              Boudin and Stahl, Circuit Judges.
                                              

                                        

   Stephen R. Kaplan on brief for appellant.
                    
   Donald K.  Stern,  United  States  Attorney,  and  Karen  L.
                                                               
Goodwin, Assistant United Stated Attorney, on brief for appellee.
     

                                        

                                        

          Per  Curiam.         The  district  court  decision
                     

dismissing this case is affirmed on the grounds that the case

is moot.   See Garita Hotel  Ltd. v. Ponce Federal  Bank, 958
                                                        

F.2d   15,  19   (1st  Cir.   1992)  (appellate   court  "has

discretionary  authority   to  affirm   a  judgment  on   any

indepenently sufficient  ground exemplified in  the record.")

Since  appellant  filed  his complaint,  the  government  has

provided  all  of  the  relief  sought  therein.    The  only

exception is a request  for an assurance by the  local Office

of Workers' Compensation Programs ("OWCP") that it will "stay

in contact and share further generated documents."  Appellant

has failed, however, to state any grounds upon which he would

be entitled to such relief.

          Appellant's  contention that the  OWCP continues to

adhere to a disability cessation date called into question by

the  hearing  representative  is  a matter  not  within  this

court's jurisdiction.    See 5  U.S.C.    8128(b); Paluca  v.
                                                         

Secretary  of Labor,  813  F.2d 524,  528  (1st Cir.),  cert.
                                                            

denied,  484  U.S.  943   (1987).    The  Federal  Employees'
      

Compensation  Act, 5 U.S.C.    8101 et seq., provides for the
                                          

appeal  of   such  payment  decisions  to   an  OWCP  hearing

representative  or to  the  Employees'  Compensation  Appeals

Board.

                             -3-
                                

          The   district   court   decision    granting   the

government's motion to dismiss is summarily affirmed pursuant

to Loc. R. 27.1. 

                             -4-